Martin, C.
This was a suit in ejectment commenced in St. Louis county, to recover certain interests in real estate in said county. The answer was a general denial. It ap23 ears from an agreed statement of facts that one William Crecelius died seized of the land; that he had of his first marriage two children, Catherine Christine and John William, and of his second marriage one child, Ida, who is 23laintiff. He died in 1874. He made his will in 1871, whereby he devised to “ my daughter Ida, the sum of $1,” to his wife Theresa, who was Ida’s mother, “ such a share in my estate as the laws of Missouri allow her and no more;” “the residue and remainder to my children John William and Catherine Christine.” John William died in 1872 while a member of his father’s family and at his house. The court found for the plaintiff and adjudged her entitled to a one-fourth interest, and assessed damages and monthly value. On aispeal to the St. Louis court of appeals this judgment was reversed. That court held that the plaintiff was disinherited by the will, and that the portion which *567Jolm William would have taken if lie liad survived tlie testator passed to liis sister Catherine entirely, and that plaintiff acquired no interest in it. Creelius v. Horst, 9 Mo. App. 51. In our opinion tlie judgment of tlie court of appeals was right, and for the reasons given in support of it we affirm its decision.
All concur.
Henry and Sherwood, JJ., refused to concur in approving this decision.